Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Sheila Ardry Jones, Appellant                          Appeal from the 2nd District Court of
                                                        Cherokee County, Texas (Tr. Ct. No.
 No. 06-19-00065-CR          v.                         20628). Memorandum Opinion delivered by
                                                        Chief Justice Morriss, Justice Burgess and
 The State of Texas, Appellee                           Justice Stevens participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the assessment of
attorney fees and to reflect that Jones was convicted of a third-degree felony. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Sheila Ardry Jones, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED NOVEMBER 1, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk